Handy, J.,
delivered the following dissenting opinion.
The first question in this case is, whether the appellee, Mrs. Bri-dault, who filed the petition, is the child and heir of Hall, the deceased ?
And, upon that point, I think there is a clear and very decided preponderance of evidence showing that she was not the daughter of Hall. The strongest evidence in the case, upon the point, is the declaration of Hall. It appears that she had been for a long time a member of his family, first in New York and afterwards in New Orleans; and, although he called her his child in common conversation, and frequently spoke of her as such, to indifferent persons, yet he repeatedly declared, under the most solemn circumstances, that she was not his child, except by his having taken her into his family and supporting and educating her, having no children himself. These declarations were made seriously, and under such circumstances as entirely to exclude the supposition that they were *234false — to confidential frie.nds, and to the priest of his church, and to his executor, and to the draftsman of his will. They are corroborated by the reputation among acquaintances in New York, where she is said to have been taken by Hall into his family, and by the circumstance of the improbability of her being the child of Hall’s wife, who is shown to have been childless for many years after her marriage, in France, to Hall, and who does not appear to have had any other child after the introduction of the appellee into Hall’s family.
The alleged undue influence under which these solemn declarations of Hall were made, appears to be insufficient to destroy or impair their force, and I consider them conclusive of the fact that she was not his daughter. This view disposes of the case.
But upon the main point considered in the opinion of the court, I do not concur in the views taken.
It does not clearly appear whether Marcelette Marceau is now a resident of this State or of Louisiana. The petition states, that she was “a free woman of color,” and a citizen of Louisiana, when she was brought into this State by the appellant’s testator. But what was her place of residence at the time the testator died, or when the petition was filed, does not appear. It is, therefore, not to be presumed that she was, at either of those periods, in this State contrary to our laws. .She is alleged to have been a citizen of Louisiana, and the presumption'is, that her rights and capabilities as such continue.
The question, then, as to her right, as a free person of color of the State of Louisiana, to take a legacy, is the same as that decided in Shaw v. Brown; and, upon the general questions considered in the opinion of the court, I have expressed my views in the case of Mitchell v. Wells, at the present term. Upon the general grounds therein stated, I dissent from the opinion of the majority of the court in this case.